Dissenting Opinion by
Mr. Chief Justice Bell:
In Flagiello v. Pennsylvania Hospital, 417 Pa. 486, 208 A. 2d 193, a majority of this Court overruled the law which had been iterated and reiterated by this Court many, many times for approximately 75 years. In spite of all our prior cases, the present majority abolished in Flagiello (the defense of) charitable immunity and decided that the charitable immunity principle should no longer apply in a trespass suit by paying-patients against a hospital. In the Flagiello case, I filed a very strong dissenting Opinion in which I pointed out the tragic consequences which would result from the majority Opinion, even though it was restricted to a paying hospital patient. Moreover, in that Opinion, I predicted the future course of the present Supreme Court in the field of charitable immunity. I pertinently said (page 519) : “(1) Hospitals and public charities are, next to the Church,* the greatest benefactors known to mankind. They are in reality a Trust for Humanity. The majority Opinion would bring so much harm to nonprofit hospitals and so greatly increase hospital expenses, and likewise the already colossal cost to patients, as to (a) harm all patients for the benefit of an injured few, and (b) jeopardize the existence of a number of hospitals, or (c) require them to reduce or greatly curtail or eliminate a number of their essential services and their functions, facilities, research and other activities and benevolences. . . .
*111“(2) By eliminating charitable immunity for nonprofit, charitable hospitals, the majority Opinion lihewise abolishes it for Churches, schools and universities, homes for the blind, homes for the aged, homes for crippled or retarded or homeless children, . . . and five other Catholic child-care institutions in Philadelphia, convents, religious organizations of many denominations, the Salvation Army, the Y.M.C.A., and in short for every other charity—small as well as large—and will undoubtedly jeopardize, especially in small communities, the very existence of many of them which today, in spite of State and City aid and large charitable gifts, are barely able to make both ends meet.
“(3) The majority Opinion places the interests of a few individuals above the vital interests of the needy and ill public.
“(4) The majority Opinion changes, without any legal or even social justification and with tremendous resulting harm to the public, the public policy of this Commonwealth which has existed for three-quarters of a century and which has been repeatedly and recently reiterated by our Courts: (citing cases).
“Moreover, for approximately 70 years, in nearly every Session of the Legislature, attempts have been made to abolish charitable immunity but the Legislature has always refused to make any change or modification in this wise and long established socially benevolent public policy.”
Unfortunately, my prediction has become a reality. In the light of the enormous and sometimes fantastic verdicts which are rendered by juries today in personal injury cases, one case for personal injuries—just one case—could, as a result of the majority Opinion, literally and for all practical purposes ruin any and every Church and nearly every home for the aged, or the blind, or the homeless, and many other charitable organizations.
For these reasons, I vehemently dissent.

 Italics throughout, ours.